Name: Commission Implementing Regulation (EU) 2019/249 of 12 February 2019 suspending the tariff preferences for certain GSP beneficiary countries in respect of certain GSP sections in accordance with Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences for the period of 2020-2022
 Type: Implementing Regulation
 Subject Matter: trade;  marketing;  economic conditions;  trade policy;  international trade;  Africa;  Asia and Oceania;  tariff policy
 Date Published: nan

 13.2.2019 EN Official Journal of the European Union L 42/6 COMMISSION IMPLEMENTING REGULATION (EU) 2019/249 of 12 February 2019 suspending the tariff preferences for certain GSP beneficiary countries in respect of certain GSP sections in accordance with Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences for the period of 2020-2022 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 978/2012 of the European Parliament and of the Council of 25 October 2012 applying a scheme of generalised tariff preferences and repealing Council Regulation (EU) No 732/2008 (1), and in particular Article 8(3) thereof, After consulting the Generalised Preferences Committee, within the meaning of Article 39 of Regulation (EC) No 978/2012, Whereas: (1) Pursuant to Article 8(1) of Regulation (EU) No 978/2012 the tariff preferences of the general arrangement of the generalised scheme of preferences (GSP) are to be suspended in respect of products of a GSP section originating in a GSP beneficiary country when the average value of Union imports of such products over three consecutive years from that GSP beneficiary country exceeds the thresholds listed in Annex VI of that Regulation. (2) In accordance with Article 8(2) of Regulation (EU) No 978/2012 and based on trade statistics concerning calendar years 2012-2014, Commission Implementing Regulation (EU) 2016/330 (2) established the list of product sections for which the tariff preferences were suspended from 1 January 2017 until 31 December 2019. (3) Pursuant to Article 8(3) of Regulation (EU) No 978/2012, the Commission is to review that list, every three years, and adopt an implementing act to suspend or re-establish the tariff preferences. (4) The revised list should apply for three years as of 1 January 2020. The list is based on trade statistics concerning calendar years 2015-2017 as available on 1 September 2018 and takes into account imports from GSP beneficiary countries listed in Annex II of Regulation (EU) No 978/2012 as applicable on that date. However, the value of imports from GSP beneficiaries which, as from 1 January 2020, no longer benefit from the tariff preferences under point (b) of Article 4(1) of Regulation (EU) No 978/2012 is not taken into account, HAS ADOPTED THIS REGULATION: Article 1 The tariff preferences referred to in Article 7 of Regulation (EU) No 978/2012 are suspended in respect of the GSP beneficiary countries concerned, for the list of products of GSP sections set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2020 until 31 December 2022. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 303, 31.10.2012, p. 1. (2) Commission Implementing Regulation (EU) 2016/330 of 8 March 2016 suspending the tariff preferences for certain GSP beneficiary countries in respect of certain GSP sections in accordance with Regulation (EU) No 978/2012 of the European Parliament and of the Council applying a scheme of generalised tariff preferences (OJ L 62, 9.3.2016, p. 9). ANNEX The list of GSP sections for which the tariff preferences referred to in Article 7 of Regulation (EU) No 978/2012 are suspended in respect of a GSP beneficiary country concerned: Column A: name of country Column B: GSP section (Article 2(j) of GSP Regulation) Column C: description A B C India S-6a Inorganic and organic chemicals S-11a Textiles S-14 Pearls and precious metals S-15a Iron, steel and articles of iron and steel S-15b Base metals (excl. iron and steel), articles of base metals (excl. articles of iron and steel) S-17a Railway or tramway locomotives, rolling-stock S-17b Motor vehicles, bicycles, aircraft and spacecraft, ships and boats Indonesia S-1a Live animals and animal products excluding fish S-3 Animal or vegetable oils, fats and waxes S-5 Mineral products S-9a Wood and articles of wood; wood charcoal Kenya S-2a Live plants and floricultural products